Citation Nr: 1339905	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from May 2001 to October 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence establishes that the Veteran's diagnosed sleep apnea had its onset during his active military service. 


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran served on active duty from May 2001 to October 2008.  In February 2010, he filed a claim seeking service connection for sleep apnea.  He testified at a hearing before the Board in April 2012 that he began to experience headaches while at Camp Lejeune, which he reported at sick call (and service treatment records were presented at his hearing documenting these complaints).  He also noted that when his wife was pregnant in 2009, she was so bothered by his heavy snoring that she left the bedroom.  This motivated the Veteran to see his VA doctor who referred him to a sleep clinic.  He testified that this was the first time he had heard about sleep apnea.  He was diagnosed with sleep apnea following a sleep study in January 2010.

Of record is a March 2010 medical report from Dr. L. addressing the etiology of the Veteran's sleep apnea.  The Veteran informed Dr. L. that he had a five year history of snoring dating to approximately 2004, which he was aware of because fellow marines had complained to him about it.  He also reported waking up with headaches for the previous 3-4 years.  Dr. L. noted that a sleep study in January 2010 had shown an apnea-hypoapnea index of 11 events per hour of sleep.  With regard to the question of onset of the Veteran's sleep apnea, Dr. L. noted the Veteran's reported history of headaches and tiredness over the past three to four years and stated that he had no doubt that the Veteran had sleep apnea syndrome over the previous five years.  He estimated the likelihood of the Veteran's sleep apnea having been present in service at 95 percent.

Having reviewed the record, the Veteran has provided credible testimony about the onset of symptoms which has been supported by credible lay statements regarding his loud snoring in service (from his wife and from his former landlord) and by service treatment records showing complaints of sleep problems and headaches during service.  These symptoms were reviewed by a medical professional who concluded that it was more likely than not that the Veteran's sleep apnea symptoms began while he was in service.  The doctor was fully apprised of the Veteran's medical history and his opinion was supported by the evidence of record.  Moreover, the opinion has not been questioned by any other medical evidence.  As such, Dr. L.'s opinion is found to be highly probative and entitled to great weight.  Given this conclusion, the criteria for service connection have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for sleep apnea is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


